DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9, 11 – 13, 15 – 18, 20 - 23 of U.S. Patent No.10,650,095. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 9, 11 – 13, 15 – 18, 20 – 23 of the Patent.
Here is a comparison between claim 1 of the instant application and claim 1 of the patent. 
Instant Application 16/799,681
Patent 10,650,095
Comparison

1.  A computing device, comprising: a processor;  and a memory coupled to 
the processor and storing instructions that, when executed by the processor, 
performs a method, comprising:
Similar
receiving, with a network-based provider and over a network, a message containing text, the message input by a user using a messaging application on a client machine;
receiving, with a network-based provider and 
over a network, a message containing text, the message input by a user using a messaging application on a client machine;
Same
ascertaining, by the network-based provider, one or more emojis that correspond to the text;
computing, by the network-based provider, a vector representation of the text of the message;  ascertaining, by the network-based provider, one or more emojis that 
vector representation of the text;

formulating, by the network-based provider, a reply message that includes at least one of the one or more emojis; and
formulating, by the network-based provider, 
a reply message that includes at least one of the one or more emojis;  and
Same
communicating the formulated reply message over the network to the client machine for output by the messaging application.
communicating the formulated reply message over the network to the client machine for output by the messaging application.
Same


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 – 5, 7, 9 – 13, 15 – 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Bojja et al. (US PAP 2017/0185581).
As per claim 1, Bojja et al. teach a computer-implemented method comprising:
receiving, with a network-based provider and over a network, a message containing text, the message input by a user using a messaging application on a client machine (“emoji having the highest confidence scores can be suggested to the user for possible insertion into a text message.”; paragraphs 6);
ascertaining, by the network-based provider, one or more emojis that correspond to the text (“the content can be analyzed to identify and provide emoji suggestions.  Users may communicate with one another through a combination of text and emoji, with emoji suggestions being offered as users enter or type messages.”; paragraphs 6, 7);
formulating, by the network-based provider, a reply message that includes at least one of the one or more emojis; and communicating the formulated reply message over the network to the client machine for output by the messaging application (“crowdsourcing can be used to create new emoji that can be shared with other users.  For example, in a gaming environment, the game operator has control over the game economy and has access to a huge player base, which allows the game operator to utilize crowdsourcing for emoji creation.  Players can be given access to a tool to design, create, and share emoji with other players, for insertion into messages.”;  paragraphs 75 – 79).



As per claim 3, Bojja et al. further disclose the message containing text is associated with an experience other than an interactive shopping experience (“virtual goods or virtual currency for use in a Game”; paragraphs 33, 37, and 77).

As per claim 4, Bojja et al. further disclose the network-based provider provides online shopping experiences (“virtual goods or virtual currency for use in a Game”; paragraphs 33, 37, and 77).

As per claim 5, Bojja et al. further disclose said ascertaining further comprises measuring a semantic similarity of the one or more emojis to the text of the message (“the natural language processing module includes a parser, a morphological analyzer, and/or a semantic analyzer to extend a mapping between words and emoji provided by the dictionary-based module.”; paragraph 17).

As per claims 7, 16,  Bojja et al. teach a computer-implemented method, comprising:
receiving, by a network-based provider and over a network, a message containing at least one emoji, the message input by a user using a messaging 
ascertaining, by the network-based provider, a meaning of the at least one emoji (“the content can be analyzed to identify and provide emoji suggestions.  Users may communicate with one another through a combination of text and emoji, with emoji suggestions being offered as users enter or type messages.”; paragraphs 6, 7);
selecting, by the network-based provider, one or more words or phrases based on the ascertained meaning of the at least one emoji; formulating, by the network-based provider, a reply message that includes the one or more words or phrases; and
communicating the formulated reply message over the network to the client machine for output by the messaging application (“crowdsourcing can be used to create new emoji that can be shared with other users.  For example, in a gaming environment, the game operator has control over the game economy and has access to a huge player base, which allows the game operator to utilize crowdsourcing for emoji creation.  Players can be given access to a tool to design, create, and share emoji with other players, for insertion into messages.”; paragraphs 75 – 79).

	As per claim 9, Bojja et al. further disclose the message containing the at least one emoji is associated with an interactive shopping experience (“virtual goods or virtual currency for use in a Game”; paragraphs 33, 37, and 77).

	As per claim 10, Bojja et al. further disclose the message containing the at least one emoji is associated with an experience other than an interactive shopping 

	As per claims 11, 17, Bojja et al. further disclose the message contains text along with the at least one emoji (“Content can include text (e.g., words, phrases, abbreviations, characters, and/or symbols), emoji,”; paragraphs 5, 6).

	As per claims 12, 18, Bojja et al. further disclose the message containing text along with the at least one emoji corresponds to a search (paragraphs 5, 6).

	As per claims 13, 19, Bojja et al. further disclose the formulated reply message includes at least one additional emoji that is relevant to the search (“select one of the emoji suggestions, and the emoji of the suggestion can be inserted into the content at the appropriate location (e.g., at or near a current input cursor position) or can replace a portion of the content.”; paragraphs 5, 6, 75 - 79).

	As per claim 15, Bojja et al. further disclose determining, by the network-based provider, a sentiment associated with the at least one emoji, and wherein the formulating further comprises formulating the reply message that includes the one or more words or phrases based at least in part on the determined sentiment associated with the at least one emoji (“sentiment analyzers, semantic analyzers, and the like, to obtain the latent meaning and structure of a chat message.  Such information can then .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6, 8, 14, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (US PAP 2017/0185581) in view of Fuxman et al. (US PAP 2018/0210874)
As per claims 6, 14, 20, Bojja et al. do not specifically teach the formulated reply message is communicated via a bot.
Fuxman et al. disclose that each suggested response being a conversational reply to the first message…In some implementations, messaging server 101 may 
include messaging application 103a that provides client functionality to enable a user (e.g., any of users 125) to exchange messages with other users and/or 
with a bot (Abstract, paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a bot as taught by Fuxman et al. in Bojja et al., because that would help improve the response time for making emoji suggestions (paragraph 87).


Fuxman et al. disclose that One or more of the responses 806, 808, and 810 can be selected to send the selected response(s) to the first user over a communication network (e.g., a confirmation prompt can be displayed to request that the second user confirm that a selected suggested response is to be sent)… displays a received image 902 and suggested responses 904 determined using the conditioned language model based on the image 902 and presented in the user interface 900 for selection by the second user in reply to the image 902 (paragraphs 128, 129).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to ask for additional information as taught by Fuxman et al. in Bojja et al., because that would help improve the response time for making emoji suggestions (paragraph 87).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Powar et al. teach systems and methods of rendering a textual animation.  Rodriguez et al. teach embedded programs and interfaces for chat conversations.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658